t c memo united_states tax_court janet n drummond a k a janet n de santi petitioner v commissioner of internal revenue respondent daryl drummond petitioner v commissioner of internal revenue respondent docket nos filed date janet n drummond and daryl drummond pro sese christine v olsen for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciencies in and additions to the federal_income_tax tax of petitioner janet n drummond a k a janet n de santi ms drummond additions to tax sec sec sec year deficiency b b dollar_figure dollar_figure -- big_number big_number dollar_figure percent of the interest due on the portion of the underpay- ment attributable to fraud respondent determined that the entire underpayment for each of the years and was due to fraud respondent determined the following deficiencies in and additions to the tax of petitioner daryl drummond mr drummond additions to tax sec sec year deficiency b b dollar_figure dollar_figure big_number big_number percent of the interest due on the portion of the underpay- ment attributable to fraud respondent determined that the entire underpayment for each of the years and was due to fraud the issues for decision are should the determinations in the notice_of_deficiency notice issued to ms drummond be sustained we hold that they should should the determinations in the notice issued to mr drummond be sustained we hold that they should except to the extent that respondent's concession on brief that mr drummond' sec_1 all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure income for is community_property affects those determina-- tions for that year ’ findings_of_fact many of the facts are deemed admitted pursuant to rule c rach petitioner resided in california at the time the respective petitions in these cases were filed for a number of years prior to and during the years at issue ms drummond a college graduate and a certified manage- ment accountant was employed by american business college abc a vocational college located in san diego california that was owned and operated by e d u c inc e d u c colonel haller was the stockholder and chief_executive_officer of e d u c for a number of years prior to ms drummond worked as a supervisor in the business office and the bookkeeping depart-- ment of abc during the years at issue ms drummond was the bookkeeper and the comptroller of abc and vice president of be d u c during those years colonel haller did not visit the business office of abc on a daily basis instead he relied on respondent's concession for and our holdings in mr drummond's case at docket no will require a computation in that case under rule unless otherwise indicated our findings_of_fact and opinion pertain to the years at issue ms drummond to operate that office and the bookkeeping depart-- ment in her supervisory roles at abc and e d u c ms drummond was in charge of all financial aspects of abc including cash_flow preparation of financial statements general ledger work preparation of tax returns and similar functions and instructed other employees of the business office and the bookkeeping department of abc in their duties ms drummond inter alia wrote checks or caused checks to be written for abc she also signed checks or caused checks to be signed for abc throughout the years at issue ms drummond generally received dollar_figure semimonthly from abc during approximately the first six months of ms drummond wrote checks to herself from abc totaling dollar_figure which were classified as wages and on which taxes were withheld around date ms drummond removed herself from abc's payroll but she continued to receive from abc at least dollar_figure semimonthly in addition to the dollar_figure in checks from abc that ms drummond wrote to herself during the first half of which were classified as wages during and ms drummond wrote checks to herself and received funds from abc in the respective amounts of dollar_figure and dollar_figure which were not classified as wages ms drummond deposited those checks into her personal checking accounts and was aware of the amount of payments that she received from abc during each of the years and ms drummond directed employees of abc not to issue a form_1099 to her for either or ms drummond received dollar_figure in interest_income during she also received during that year dollar_figure in capital_gain income through sfr three ltd at all relevant times ms drummond was fully aware of the requirement to report income she also was fully aware of the requirement to file a tax_return return ms drummond who married mr drummond on date filed a return for around date in which she reported dollar_figure in wages but did not report the additional funds totaling dollar_figure that she received from abc during that year ms drummond did not file a return for and conse- guently she did not report any of the funds totaling dollar_figure that she received from abc during that year nor did she report the dollar_figure in interest_income and dollar_figure in capital_gain income that she received during except for a credit in the amount of dollar_figure that ms drummond requested in her return be applied to her estimated_tax ms drummond made no estimated_tax payments with respect to her taxable_year during respondent's civil examination of ms drummond's taxable years and ms drummond presented respondent's agent with a form 1040x amended u s individual_income_tax_return for which was not accurate ms drummond was indicted for and convicted under sec_7206 of willfully subscribing to and filing a false return for and under sec_7203 for failing to file a return for mr drummond a graduate of the university of missouri married betty drummond in and remained married to her through in mr drummond became licensed as a certi- fied public accountant he worked for haskins and sells a major accounting firm from through mr drummond operated his own accounting business for approximately ten years prior to and continued to operate that business during the years at issue mr drummond prepared tax returns for various clients for the taxable years and during those years mr drummond also had a contract to perform audit and accounting services for e d u c doing business as abc and mr drummond audited abc's books during each of the years and mr drummond re- ceived a monthly retainer of dollar_figure or a total of dollar_figure for performing accounting services for abc during those years he also received checks from abc that were made payable to him for additional_amounts totaling dollar_figure and dollar_figure respectively for performing audits and other work mr drummond deposited those checks into his personal bank and investment accounts or used some of those checks to purchase cashier's checks ms drummond directed employees of abc not to issue a form_1099 to mr drummond for either or however mr drummond knew that the amounts which he received during the years at issue were classified as special payroll on abc's books mr drummond received gross_receipts from his accounting business for and in the amounts of dollar_figure and dollar_figure respectively of those total_amounts mr drummond was aware that he received dollar_figure and dollar_figure from abc during and respectively during mr drummond did not incur or pay any sales costs in his accounting business nor did he incur or pay during that year any interest_expenses in that business during mr drummond did not incur any legal expenses in his accounting business during their marriage mr drummond and betty drummond did not enter into a separate_property agreement consequently the income that mr drummond received during from his accounting business was community_property one-half of which is includible in mr drummond's income for betty drummond received wage income of dollar_figure during which was community_property one-half of which is includible in mr drummond's income for during mr drummond and ms drummond had a joint merrill lynch account from which they received interest_income during that year in the amount of dollar_figure one-half of which is interest_income to each of them for that year during that year mr drummond also received interest_income in the amount of dollar_figure from the bank of san diego betty drummond filed for divorce from mr drummond in on date a bifurcated judgment of dissolution of the marriage of mr drummond and betty drummond was issued on date a final judgment of dissolution of that marriage was entered pursuant to the property settlement agreement incident to that divorce betty drummond was awarded dollar_figure of precious metals mr drummond who has knowledge of tax matters and was capable of correctly preparing and filing his own returns for and prepared his returns for those years and filed them around september and date respectively mr drummond reported gross_receipts in schedule c of his return in the amount of dollar_figure those gross_receipts consisted of dollar_figure that mr drummond received from abc and dollar_figure that he received from other clients during mr drummond did not report in his return the additional dollar_figure that he received from abc during that year mr drummond did not report in his return one-half of the community_property wage income totaling dollar_figure that betty drummond his spouse during received during that year mr drummond reported cost of sales in the amount of dollar_figure in schedule c of his return even though he did not incur or pay any sales costs during the amount of cost of sales claimed by mr drummond in schedule c of his return is equal to the amount of precious metals that betty drummond was awarded pursuant to the property settlement agreement incident to her divorce from mr drummond mr drummond also deducted interest_expenses in the amount of dollar_figure in schedule c of his return even though he did not incur or pay any interest_expenses in his accounting business mr drummond reported no income in his return he thus excluded from that return dollar_figure that he had received during from abc mr drummond also did not report in his return percent of the interest_income earned on the joint merrill lynch account that he and ms drummond had during nor did mr drummond report in his return for the interest_income totaling dollar_figure that he had received during that year from the bank of san diego during respondent's investigation of mr drummond's taxable years and mr drummond made numerous false mislead- -- - ing inconsistent and implausible statements to respondent's agents about why he failed to report certain income in his return and why he reported no income in his return one explanation that mr drummond gave to respondent's agent for his unreported income for the years at issue related to harbour marine services in which mr drummond had invested dollar_figure during mr drummond told respondent's agent that harbour marine services was a sole_proprietorship which might have losses for and that would offset any income that he had for those years at various times mr drummond told respondent's agent that harbour marine services had losses for in the amounts of dollar_figure dollar_figure and dollar_figure although mr drummond in- formed respondent's agent that harbour marine services was a sole_proprietorship he knew that it was a corporation because inter alia harbour marine services had filed articles of incorpo- ration with the california secretary of state in mr drummond had offered stock in harbour marine services to an individual mr drummond opened a corporate bank account for harbour marine services and listed himself as its president and harbour marine services' books were maintained as a corpora-- tion moreover on date over two years after mr drummond was convicted under sec_7206 of filing false returns for and he presented respondent's agent with a copy of form_1120 u s_corporation income_tax return dated date for harbour marine services' taxable_year mr drummond's stock in harbour marine services became worthless during other statements that mr drummond made to respondent's agents to explain his tax situation for included his false claim that he did not work during that year mr drummond also told respondent's agent that his return was not accurate because he had been in the midst of a messy divorce when it was filed in fact mr drummond's divorce was finalized and he had remarried long before his return was filed in addition at sometime during respondent's examination of mr drummond's taxable years and mr drummond told respondent's agent that he did not report income from abc because he was on the completed_contract_method another illustration of misleading statements made by mr drummond to respondent's agents is his claim relating to d d associates about a year and a half after the investigation by respondent of mr drummond's taxable years and had begun mr drummond informed respondent's agent that the income that he received from abc was partnership income from his part- nership known as d d associates prior to making that state- ment to respondent's agent mr drummond had taken the position that d d associates was the name of his accounting business mr drummond also told respondent's agent that no return had been filed for d d associates on date before the criminal trial of mr drummond and ms drummond a copy of form_1065 u s partnership return of income for d d associates with respect to the taxable_year ended date was pre- sented to the assistant u s attorney and respondent's agent as having been filed on date in fact d d associ- ates did not file form_1065 for that taxable_year or for the taxable_year ended date on date another copy of a form_1065 for d d associates with respect to the taxable_year ended date was presented to respon- dent's agent in fact d d associates did not file forms for the taxable years ended date and date on date during respondent's civil examination of mr drummond's taxable years and mr drummond pre- sented another inaccurate tax_return for to respondent's agent mr drummond has never filed amended returns for and in early abc sued mr drummond and ms drummond for fraud and conversion however the suit was not pursued because colonel haller died mr drummond was indicted for and convicted under sec_7206 of willfully subscribing to and filing false returns for and on date respondent sent a separate notice to ms drummond and to mr drummond respondent determined inter alia in the notice issued to ms drummond that she received nonemployee compensation from abc during and which she did not report for those years that ms drummond is liable for for the addition_to_tax for failure to make estimated_tax payments and that she is liable for each of the years and for the additions to tax for fraud under sec_6653 b and on the underpayment_of_tax for each such year respon- dent determined inter alia in the notice issued to mr drummond that he received nonemployee compensation from abc during and which he did not include in schedule c of his return for each of those years and that mr drummond is liable for each of the years and for the additions to tax for fraud under sec_6653 and on the underpayment_of_tax for each such year opinion bach petitioner bears the burden of proving that all the determinations in the respective notices except the additions to tax for fraud are in error see rule a 290_us_111 neither petitioner appeared at the trial of these cases on the record before us we find the court nonetheless afforded each petitioner the oppor- tunity to file a brief either separately or jointly they continued that neither mr drummond nor ms drummond has established that the determinations on which each has the burden_of_proof are erroneous accordingly we sustain those determinations except to the extent that respondent's concession that mr drummond's income for is community_property affects the determinations for with respect to mr drummond on which he has the burden_of_proof we now turn to the fraud issue in order for the additions to tax for fraud under sec_6653 and to apply respondent must prove by clear_and_convincing evidence that an underpayment exists and that some portion of such underpayment is due to fraud see sec_7454 rule b 99_tc_202 on the record before us we find that respondent has established by clear_and_convincing evidence that each petitioner has an underpayment for each of the years at issue to prove that an underpayment is attributable to the fraudu- lent intent of a taxpayer respondent must prove by clear_and_convincing evidence that the taxpayer intended to evade taxes that he or she believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such continued decided to file a joint brief that brief contains numerous statements and attachments which are not evidence in these cases and which we consequently disregarded see rule b -- - taxes see 398_f2d_1002 3d cir 94_tc_654 see also 889_f2d_910 9th cir affg norman v commissioner tcmemo_1987_265 the existence of fraud is a question of fact to be resolved upon consideration of the entire record see 96_tc_858 affd 959_f2d_16 2d cir 91_tc_874 67_tc_181 affd without published opinion 578_f2d_1383 8th cir fraud is never presumed or imputed and should not be found in circumstances which create at most only suspicion see 743_f2d_309 5th cir affg tcmemo_1984_25 92_tc_661 90_tc_1130 direct evidence of the requisite fraudulent intent is seldom available see petzoldt v commissioner supra pincite 80_tc_1111 consequently respondent may prove fraud by circumstantial evidence see toussaint v commissioner supra pincite 544_f2d_883 5th cir affg tcmemo_1975_ rowlee v commissioner supra pincite the courts have identified a number of badges_of_fraud from which fraudulent intent may be inferred those badges include understatement of income acts designed to conceal -- - income false misleading inconsistent or implausible explanations of behavior failure to cooperate with respon- dent's agents failure_to_file a tax_return willfully subscribing to and filing a false tax_return under sec_7206 failure to make estimated_tax payments and failure by the taxpayer to appear at trial thereby indicat-- ing a deliberate effort to conceal the facts concerning such taxpayer's tax_liability see laurins v commissioner supra pincite 796_f2d_303 9th cir affg tcmemo_1984_601 449_f2d_311 9th cir affg per curiam tcmemo_1969_ 102_tc_596 niedringhaus v commissioner supra pincite dilleo v commissioner supra pincite 94_tc_316 petzoldt v commissioner supra pincite recklitis v commissioner supra pincite 91_tc_1049 affd 926_f2d_1470 6th cir 84_tc_693 affd without published opinion 789_f2d_917 4th cir 84_tc_405 in addition the taxpayer's background including the sophistication experience and education of the taxpayer and the context of the events in question may be considered circum-- stantial evidence of fraud see 465_f2d_299 7th cir affg tcmemo_1970_274 niedringhaus v commissioner supra pincite although no single factor is necessarily sufficient to establish fraud the exis-- tence of several indicia constitutes persuasive circumstantial evidence of fraud see bradford v commissioner supra pincite petzoldt v commissioner supra pincite the record in this case is replete with indicia of fraud on the part of ms drummond and on the part of mr drummond includ- ing the following ms drummond a college graduate anda certified management accountant was fully aware of the require- ment to report income and to file tax returns for the years at issue she nonetheless did not report a substantial amount of income in her return and did not report any income for because she did not file a return for that year ms drummond was the bookkeeper and the comptroller of abc and vice president of e d u c in those supervisory roles ms drummond wrote certain checks or caused certain checks to be written for abc to herself and to mr drummond the amounts of which they did not report as income for the years at issue she also caused herself to be removed from abc's payroll and directed abc's employees not to issue a form_1099 to her or to mr drummond ms drummond thereby took acts designed to conceal the income that was paid to her and to mr drummond ms drummond willfully subscribed to and filed a false tax_return for and failed to file a tax_return for for which she was convicted under sec_7206 and sec_7203 respectively ms drummond failed to make required estimated_tax payments for she also failed to appear at trial which we believe was a deliberate effort by her to conceal the facts concerning her tax_liability for the years at issue mr drummond a college graduate and a certified_public_accountant has knowledge of tax matters and was capable of correctly preparing and filing his tax returns for and he nonetheless substantially understated his income in each of those returns mr drummond gave false misleading inconsis-- tent and implausible explanations of his behavior to respon- dent's agents during their examination of his taxable years and and thereby did not cooperate with those agents mr drummond willfully subscribed to and filed a false tax_return for each of the years at issue for which he was convicted under sec_7206 he also failed to appear at trial which we believe was a deliberate effort by him to conceal the facts concerning his tax_liability for the years at issue based on our examination of the entire record in these cases we find that respondent has established by clear_and_convincing evidence that each petitioner intended to evade taxes for each of the years and which each petitioner believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such taxes we further find on that record that each petitioner is liable for each of the years and for the additions to tax for fraud under sec_6653 and on the underpayment_of_tax that each petitioner has for each of those years to reflect the foregoing and the concession of respondent with respect to mr drummond for decision will be entered for respondent in docket no decision will be entered under rule in docket no
